The action was brought to set aside certain chattel mortgages, assignments, agreements and promissory notes on the ground that these documents were delivered pursuant to two usurious agreements; and for other equitable relief. Judgment dismissing the complaint on the merits, entered upon a decision after trial at Special Term, affirmed, with costs to the respondents Herman Mendlowitz and Herman Stark. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; Martin, P. J., dissents and votes for reversal and a new trial.